DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 11 November 2020. As directed by the amendment: claims 1, 4, and 15 have been amended; no claims have been cancelled; and claim 84 has been added. Thus, claims 1-10, 12, 13, 15-20, and 84 are presently pending in this application. Examiner notes that this application was previously reviewed by a different examiner. However, all facts of the case and previous correspondences have been taken into account (including the pending restriction election) and interpretations have been maintained as appropriate.
Response to Arguments
Applicant's arguments filed 11 November 2020 have been fully considered but they are not persuasive. Specifically, Applicant argues that Wu fails to provide detail for the structure or method of delivery of the polymeric nanoparticle of claim 1. However, it would have been obvious to one of ordinary skill in the art to use a specifically designed drug composition/preparation (such as the modified drug docetaxel of Wu) with a known method of drug delivery (the device and method of Barry) to solve a specific problem (delivering a drug composition to a target location for vascular injury treatment). Applicant further argues that the claimed invention is not anticipated by the combination of prior art in the previous office action because of the instant invention’s ability to deliver multiple therapeutic agents with a single structure. However, Barry clearly discloses how multiple therapeutics can be delivered with a singular device which, in combination with Michal and Hu, anticipates or renders obvious each and every limitation of the claims. The rejection is therefore maintained as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 and 84 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitations of method claim 15 that describe positioning and expanding the balloon a second time with a singular balloon to deliver two distinct therapeutics is not supported in the instant specification. Instead, the instant specification details having multiple therapeutics on a singular balloon that can be delivered at the same time OR having multiple therapeutics on multiple balloons to deliver the therapeutics sequentially (¶0019-0024). Therefore, the limitations for “subsequently advancing the second portion of the surface of the [single] balloon … [and] expanding the balloon to engage the target vascular portion and thereby deliver at least a portion of the second therapeutic agent” is considered new matter. 
Claims 15-20 and 84 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 15, the limitations for “subsequently advancing the second portion of the surface of the [single] balloon … [and] expanding the balloon to engage the target vascular portion and thereby deliver at least a portion of the second therapeutic agent” fail to satisfy the enablement requirement because of how the balloon and the multiple therapeutics are described in the rest of the claim. Claim 15 defines a singular balloon that carries a first therapeutic agent on a first portion of the balloon and a second therapeutic agent on a second portion of the balloon. The claim then requires each portion of the balloon with the corresponding therapeutics to be positioned with respect to the target area before the balloon is inflated to deliver each therapeutic sequentially. However, there is no mention in the first the first therapeutic agent and secondly the second therapeutic agent, failing to provide sufficient amount of direction by the inventor. The level of one of ordinary skill in the art would understand how to monitor and position a singular balloon with respect to a target area, but it is unclear what features if any would help one of ordinary skill distinguish the first portion compared to the second portion as now required by claim 15. In addition, the level of predictability in the art is insufficient to determine how to manufacture and use such a device consistently enough to be able to perform this method. Claims 16-20 and 84 are rejected for failing to meet the enablement requirement for incorporating the above limitations due their respective dependencies on claim 15.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US 6,306,166 B1) in view of Michal (US 2010/0069879 A1), further in view of Che-Ming J. Hu (“Nanoparticle biointerfacing by platelet membrane cloaking,” hereinafter Hu, previously attached to application).
Regarding claim 1, Barry discloses:
An angioplasty balloon (1; Fig. 2) comprising: a catheter (7) having a lumen (lumen within which balloon 4 sits) extending to a distal end (Fig. 2); an inflatable balloon (4) deployed within the catheter (7), wherein the inflatable balloon (4) comprises a first balloon surface (outer surface of balloon 4 that is coated in a coating 6); a water-insoluble coating (Col. 2:4-14 – the coating is a water-insoluble drug agent) carried directly on at least a first portion (see Image 1 below) of the balloon surface (Col. 6:63-67 – the coating is applied directly to the balloon by dip coating), wherein the water-insoluble coating comprises a first therapeutic agent (Col. 6:19-32 – singular or multiple drugs can be used in combination), wherein the first therapeutic agent is an anti-proliferative or anti-mitotic agent (Col. 6:31-38 – the elected embodiment of the invention is one in which an anti-proliferative agent such as paclitaxel is coated on the balloon); and a second therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination) carried directly on at least a second portion (Image 1 – the claimed first and second ) of the first balloon surface, wherein the second therapeutic agent is a drug aids in vascular healing (Col. 6:31-38 – the second therapeutic of the elected embodiment of the invention is that of vascular cell promoter such as VEGF, which aids in vascular healing).
Image 1. Annotated portion of Fig. 1c

    PNG
    media_image1.png
    306
    554
    media_image1.png
    Greyscale

Barry discloses all of the elements of the claim but is silent regarding the coating comprising an amphiphilic polymer, the second therapeutic being partially encapsulated by a polymeric nanoparticle, or that such a polymeric nanoparticle is encapsulated within a platelet membrane. However, Michal teaches a water-insoluble coating that further comprises an amphiphilic polymer (Abstract; ¶0016, 0018 – the coating on the balloon comprises water-insoluble agents as well as an amphiphilic polymer). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate an amphiphilic polymer, as taught by Michal, in order to assist the transfer of hydrophobic therapeutic agents (such as paclitaxel in both Barry and Michal) from the balloon to the tissue. 
Barry in view of Michal are silent regarding a second therapeutic agent being partially encapsulated by a polymeric nanoparticle and a platelet membrane. However, Hu teaches a second therapeutic agent (page 1, Col. 1, ¶1 – docetaxel as a vascular healing drug, in addition to vancomycin ) that is at least partially encapsulated by a polymeric nanoparticle that is further encapsulated within a platelet membrane (page 1, col. 1, ¶1; page 2, col. 2, ¶1 – the drugs docetaxel and vancomycin are coated in platelet membrane-cloaked nanoparticles (PMNs), which increased the therapeutic efficacy as compared to their uncoated counterparts). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the coating of Barry to incorporate a step of encapsulating the vascular healing drug in a polymeric nanoparticle that is further encapsulated within a platelet membrane, as taught by Hu, in order to reduce uptake of the drug in macrophage-like cells and increase platelet-mimicking properties such as selective adhesion to damaged human vasculatures as well as enhanced binding to platelet-adhering pathogens in order to increase the efficacy of the vascular healing drugs.
Regarding claim 2, Barry in view of Michal and Hu discloses:
The angioplasty balloon catheter of claim 1, wherein the first therapeutic agent is a restenosis inhibitor (Col. 6:31-36 – paclitaxel, which is a restenosis inhibitor, is used as the anti-proliferative agent).
Regarding claim 3, Barry in view of Michal and Hu discloses:
The angioplasty balloon catheter of claim 1, wherein the first therapeutic agent is selected from the group consisting of paclitaxel, docetaxel, abraxane, sirolimus, everolimus, zotarolimus, and tranilast (Col. 6:19-30 – paclitaxel and equivalents).
Regarding claim 4, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1, but is silent regarding the system comprising a fluid delivery coupled to supply a fluid to the balloon via a delivery lumen extending through the catheter. However, the disclosure of Barry includes steps of inflating the balloon (4) in order to bring the drug coated balloon into close contact with the surrounding treatment area (Col. 8:49-55). In addition, the figures demonstrate the presence of an inflation opening (see Fig. 1c) within the body of the inflatable balloon inner catheter (3), rendering obvious the presence of an inflation system that delivers either fluid or gas into the balloon to inflate it to the required pressures. 
Regarding claim 12, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 where the polymeric nanoparticle taught by Hu is formed from poly(lactic-co-glycolic acid) (page 1, Col. 1, ¶3). 
claim 13, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 where the polymeric nanoparticle taught by Hu has at least one dimension measuring from 1 nm to 120 nm, specifically 100 nm (page 1, Col. 1, ¶3). 
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Michal further in view of Hu further in view of Conte (US 2015/0216829).
Regarding claim 5, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 but is silent regarding pro-resolving mediators. However, Conte teaches using pro-resolving mediators to control healing during vascular injury treatment, including when using a balloon catheter (¶0026, 0082, 0091). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the device of Barry to incorporate pro-resolving mediators in the drug coating, as taught by Conte, for the purpose of modulating inflammation or restenosis of a vascular wall, as recognized by Conte.
Regarding claim 6, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 but is silent regarding the second therapeutic agent being selected from a group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs. However, Conte teaches using pro-resolving lipid mediators that include derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs to control healing during vascular injury treatment, including when using a balloon catheter (¶0026, 0082, 0091). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the device of Barry to incorporate a derivative of omega-3 or omega-6 polyunsaturated fatty acids in the drug coating, as taught by Conte, for the purpose of modulating inflammation or restenosis of a vascular wall, as recognized by Conte.
Regarding claim 7, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 but is silent regarding the second therapeutic agent being selected from a group consisting of hydroxylated derivatives of eicosapentaenoic acid and hydroxylated derivatives of docosahexaenoic acid. However, Conte teaches using pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment, including when using a balloon catheter (¶0034, 0040, 0082, 0091). It would have been obvious to one of (¶0038, 0059; Conte).
Regarding claim 8, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 and further discloses the first therapeutic agent being a restenosis inhibitor (by virtue of being paclitaxel) but is silent regarding the second therapeutic agent being a pro-resolving mediator. However, Conte teaches using pro-resolving mediators to control healing during vascular injury treatment, including when using a balloon catheter (¶0026, 0082, 0091). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the device of Barry to incorporate pro-resolving mediators in the drug coating, as taught by Conte, for the purpose of modulating inflammation or restenosis of a vascular wall, as recognized by Conte.
Regarding claim 9, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 and further discloses the first therapeutic agent being paclitaxel but is silent regarding the second therapeutic agent being selected from the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs. However, Conte teaches using pro-resolving lipid mediators that include derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs to control healing during vascular injury treatment, including when using a balloon catheter (¶0026, 0082, 0091). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the device of Barry to incorporate a derivative of omega-3 or omega-6 polyunsaturated fatty acids in the drug coating, as taught by Conte, for the purpose of modulating inflammation or restenosis of a vascular wall, as recognized by Conte.
Regarding claim 10, Barry in view of Michal and Hu discloses the angioplasty balloon catheter of claim 1 and further discloses the first therapeutic agent being paclitaxel but is silent regarding the second therapeutic agent being selected from the group consisting of hydroxylated derivatives of eicosapentaenoic acid and hydroxylated derivatives of docosahexaenoic acid. However, Conte teaches (¶0034, 0040, 0082, 0091). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the device of Barry to incorporate a therapeutic agent that is a hydroxylated derivative of eicosapentaenoic acid or docosahexaenoic acid in the drug coating, as taught by Conte, for the purpose of modulating inflammation or restenosis of a vascular wall, as recognized by Conte. Doing so would also provide D-series and E-series resolvins that are known for treating heart and coronary issues (¶0038, 0059; Conte).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/11/2021